Citation Nr: 1026762	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-17 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 2001, 
for the grant of service connection for right thigh myositis 
ossificans.

2.  Entitlement to an initial evaluation in excess of 10 percent 
right thigh myositis ossificans.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran had active military service from August 1969 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and August 2005 rating decisions 
issued by the Regional Office (RO) in St. Petersburg, Florida.  
The September 2004 rating decision effectuated/implemented the an 
August 2004 Board decision's grant of service connection for 
right thigh myositis ossificans and assigned an initial rating of 
10 percent effective from February 22, 2001.  The Veteran 
disagreed with the initial 10 percent rating assigned and with 
the effective date of the grant of service connection.  

The August 2005 rating decision denied the Veteran's claim for a 
TDIU.  

The Veteran had requested a Board hearing in this case, as shown 
by his June 2006 substantive appeal.  He has subsequently 
withdrawn that hearing request and has indicated that he does not 
wish to have a Board hearing.

Additional evidence was added to this case subsequent to the 
issuance of the Statement of the Case in May 2006, which was 
unaccompanied by a waiver.  Applicable VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  However, a review of this 
evidence reflects that it is unrelated to the effective date 
claim on appeal, and to the extent that it is new, in no way 
directly relates to or impacts the adjudication of the Veteran's 
claim being addressed herein and hence is not "pertinent."  
Accordingly, referral to the RO of this evidence is not required 
and a Remand for consideration of this evidence is unnecessary.  
38 C.F.R. §§ 19.37, 20.1304.

In December 2004, the Veteran filed a claim requesting 
apportionment of his VA benefits for his wife, explaining that he 
was incarcerated and wished to provide assistance to his wife and 
family during the period of his incarceration.  In a decision 
issued by the aforementioned VA RO in June 2005, the Veteran's 
request for apportionment was denied.  The Veteran filed a Notice 
of Disagreement with that determination in July 2005.  
Subsequently, a special apportionment decision was issued in May 
2006, reflecting that apportionment of the Veteran's VA benefits 
were granted to his wife, effective from December 2004, the date 
of the claim.  The RO indicated that this action was considered a 
complete grant of the matter being adjudicated.  The Veteran has 
not expressed any dissatisfaction with the May 2006 special 
apportionment decision, either as pertains to the amount of the 
apportionment or the assigned effective date.  As such, the 
matter is considered resolved and no appellate action is 
warranted at this time as the matter is not currently, and has 
never been, in appellate status before the Board.

A written brief presented by the Veteran's representative 
in June 2010, includes reference to a claim of entitlement 
to reversal of a non-rating reduction for an incarcerated 
payee.  However, no such claim is in appellate status, nor 
did the Veteran's representative actually provide any 
arguments relating to this matter in the June 2010 written 
brief.  As such, this matter is REFERRED to the RO for 
clarification and action, as appropriate.  

Claims of entitlement to an initial evaluation in excess of 10 
percent for the service-connected right thigh myositis ossificans 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation or 
Pension, was received on February 22, 2001, reflecting that the 
Veteran was seeking service connection claim for a right thigh 
disability.

2.  In a Board decision issued in August 2004, service connection 
was established for right thigh myositis ossificans; in a 
September 2004 rating action implementing the Board decision, an 
initial 10 percent disability evaluation was assigned effective 
from February 22, 2001. 

3.  There was no service connection claim for right thigh 
myositis ossificans, either formal or informal, filed prior to 
February 22, 2001; nor was a service connection claim for right 
thigh myositis ossificans adjudicated by the RO prior to that 
time.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 22, 2001 
for the grant of service connection for right thigh myositis 
ossificans have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), VA has an obligation to notify claimants what information 
or evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In this case, the issue on appeal arises from a rating decision 
which established service connection for right thigh myositis 
ossificans.  The Court held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490- 91 (2006), that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United States 
Court of Appeals for Veterans Claims (Court) held that the VCAA 
has no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the matter.  
Such is the case as to the earlier effective date issue currently 
on appeal; i.e. application of pertinent provisions of the law 
and regulations will determine the outcome.  Specifically, the 
Court has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him with 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law, as is the 
disposition in this case.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  No amount of additional evidentiary development 
would change the disposition of this claim; therefore no VCAA 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the claimant).

Furthermore, and notwithstanding the above analysis, general due 
process concerns have been satisfied in connection with this 
appeal.  See 38 C.F.R. § 3.103 (2009).  The Veteran engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  All reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  No further 
assistance with the development of evidence is required.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Background

The Veteran asserts that an effective date prior to February 22, 
2001 is warranted for the grant of service connection for right 
thigh myositis ossificans.  

The file contains a VA Form 3232, General Information Request, 
dated in January 1974, indicating that the Veteran had initiated 
a request for loan benefits.  The inquiry summary indicated that 
the Veteran had just over 4 months of active duty and claimed a 
disability discharge.  Copies of the Veteran's DD 214 and DD 215 
Forms were attached and a decision was requested by a VA 
eligibility claims examiner.  In March 1974, a reply was received 
from a VA adjudication officer indicating that the Veteran had no 
service-connected conditions, and was not discharged due to a 
service-connected condition.  It was further noted that no 
entitlement [to loan guaranty benefits] was shown.  

In March 1974, the RO issued a rating decision on which it was 
specifically indicated that it was "FOR LOAN GUARANTY PURPOSES 
ONLY", based on an application filed by the Veteran in January 
1974.  The rating decision explained that the Veteran did not 
have eligibility for loan guaranty benefits.  The rating decision 
also noted that the Veteran's service treatment records reflected 
that he had myositis ossificans of the right femur which existed 
prior to service without evidence of service aggravation.  The 
file does not contain documentation of notification to the 
Veteran of this decision.  

Thereafter, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received on February 22, 2001, 
reflecting that the Veteran was seeking service connection claim 
for a right thigh disability.  

In a rating decision issued in April 2002, the RO [incorrectly] 
characterized the claim at issue as whether new and material 
evidence had been presented with which to reopen a service 
connection claim for right thigh myositis ossificans.  In that 
decision, the RO indicated that service connection for right 
thigh myositis ossificans had been previously denied in a final 
rating action of March 1974, and went on to determine that new 
and material evidence had not been presented since that time with 
which to reopen the claim.  The Veteran appealed that decision.  

In a Board decision issued in August 2004, service connection for 
right thigh myositis ossificans was granted.  In that decision, 
the Board correctly treated the issue as a claim of service 
connection, and not a claim to reopen, as the RO had incorrectly 
done in its April 2002 denial of the claim.  The Board decision 
explained that the issue before the RO in April 2002 had been 
incorrectly styled as a claim to reopen a previously denied 
service connection claim for right thigh myositis ossificans, 
requiring the presentation of new and material to reopen it, 
following adjudication of the claim in a March 1974 rating 
decision.  The further Board explained that this characterization 
was incorrect because the Veteran had not been notified of the 
denial of service connection claim for right thigh myositis 
ossificans following the issuance of the March 1974 decision; and 
therefore, the March 1974 rating action was not final and there 
was no requirement that new and material evidence be submitted to 
reopen that claim.  As explained hereinbelow, however, the Board 
decision of August 2004 inadvertently labeled the March 1974 
rating decision as one of service connection, rather than one of 
loan guaranty.  (Regardless of the reason why the Veteran's 
February 2001 claim was properly considered a new claim and not a 
claim to reopen, the fact remains that an earlier effective date 
for the grant of service connection cannot be assigned in this 
case-and this too is explained in greater detail below.  )

In a rating decision issued in September 2004, the RO implemented 
the Board's decision to grant service connection for right thigh 
myositis ossificans, and assigned an effective date of February 
22, 2001.  The Veteran filed a timely appeal, expressing 
disagreement with the effective date assigned for the grant of 
service connection for right thigh myositis ossificans.

Analysis

The Veteran maintains that an earlier effective date is warranted 
for the original grant of service connection for right thigh 
myositis ossificans.  Specifically, he maintains that an original 
service connection claim for right thigh myositis ossificans was 
submitted in an envelope along with his home loan application on 
March 5, 1974, maintaining that the envelope was received as his 
home loan application was being processed.  He further maintains 
that an effective date of March 1974 is warranted based on the 
fact that that the claim has been pending since that time because 
he did not receive notification of the denial of the claim in a 
March 1974 rating decision, as stated in a Board decision of 
2004.

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase shall be fixed in 
accordance with the facts found, but shall be no earlier than the 
date of receipt of the application thereof.  38 U.S.C.A. § 
5110(a). The statutory provision is implemented by regulation 
which provides that the effective date for an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or the 
release, if application therefore is received within one year 
from such date of discharge or release.  See 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a Veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty in 
active service).  Moreover, the implementing regulation provides 
that the effective date for an award of direct service connection 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year after 
service separation; otherwise the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. 38 C.F.R. § 3.155.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
the receipt of the informal claim.  38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by the VA 
will be accepted as informal claim for increased benefits for an 
informal claim to reopen.  Furthermore, these provisions apply 
only when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission; i.e. the provisions do not apply 
to original service connection claims.  38 C.F.R. § 3.157(b)(1).

There is no basis for the assignment of an effective date prior 
to February 22, 2001 for the grant of service connection for 
right thigh myositis ossificans.  Essentially, there was no 
service connection claim for that condition filed prior to that 
time, and there was no rating action addressing a service 
connection claim for right thigh myositis ossificans issued prior 
to April 2002.

The Veteran contends that an original service connection claim 
for right thigh myositis ossificans was submitted in an envelope 
along with his home loan application on March 5, 1974, 
maintaining that the envelope was received as his home loan 
application was being processed.  This contention lacks 
credibility and is contradicted by evidence on file.  

As an initial matter, the file does not contain any envelope 
dated or received in 1974, nor any documentation of any service 
connection claim filed during that year.  The evidence does 
reflect that the Veteran made a request for loan benefits - only, 
in January 1974, following which a rating decision, specifically, 
and clearly designated, as for loan guaranty purposes - only, was 
issued on March 5, 1974.  As such, it is clear that the home loan 
application was not submitted in an envelope which was either 
dated or received on March 5, 1974; consequently, nor was a 
service connection claim enclosed therein.  

There is no evidence of, or even reference to, any service 
connection claim for right thigh myositis ossificans dated, 
filed, or received in 1974.  Had such a claim actually been 
filed, it would presumably have been addressed by VA personnel.  
In this regard, there is a presumption of regularity under which 
it is presumed that government officials "have properly 
discharged their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  
However, as to this point, no such clear and convincing evidence 
has been presented.  Instead, the evidence tends to reflect that 
no service connection claim for right thigh myositis ossificans 
was filed in 1974.   

To the extent that the Veteran argues that the loan guaranty 
application filed in January 1974, in and of itself, represents a 
service connection claim for right thigh myositis ossificans, 
this argument has no merit.  Essentially, the contemporaneous 
evidence on file dated in 1974 reflects that the Veteran gave no 
indication that he intended to apply for service connection for 
right thigh myositis ossificans.  See 38 C.F.R. § 3.155; see also 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal claim 
must identify the benefit sought].  The Court has held that a 
claimant may assert a claim expressly or impliedly.  See Isenbart 
v. Brown, 7 Vet. App. 537, 540-41 (1995).  In Brannon v. West, 12 
Vet. App. 32 (1998), the Court observed that while the VA must 
interpret a claimant's submissions broadly, it is not required to 
conjure up issues that were not raised by the claimant.  The 
Court has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  See 
Talbert v. Brown, 7 Vet. App. 352, 356- 57 (1995).  Accordingly, 
even under the most liberal reading possible it cannot be said 
that the Veteran's request for consideration of a claim for loan 
benefits also included a claim, formal or informal, for service 
connection for a disability of the right thigh.  

Further, in the absence of the filing of a service connection 
claim for a right thigh disability; there was consequently no 
adjudication of any such claim undertaken by the RO in 1974.  
Contrary to findings made by the Board in 2004, a service 
connection claim for right thigh myositis ossificans was not 
adjudicated in 1974.  The only issue adjudicated by the RO in 
March 1974 rating decision involved a claim for eligibility for 
loan guaranty benefits, based on a claim for such benefits filed 
by the Veteran in January 1974.  The March 1974 rating action 
form clearly and in capital letters indicates that the 
adjudication was "FOR LOAN GUARANTY PURPOSES ONLY".  While it 
appears that the RO was required to make an incidental finding 
regarding whether the Veteran had any service-connected 
disabilities in conjunction with reaching a decision on the loan 
guaranty issue, the March 1974 decision was not an adjudication 
of any service connection claim.  

The Board acknowledges that a rating decision does not become 
final until written notification of the decision is issued to the 
claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 
(1997) (for a VA decision to become final and binding on a 
veteran, he or she must first receive written notification of the 
decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an 
appellant never received notification of a decision denying his 
or her claim, then the usual one-year limit for timely appealing 
the decision does not begin to accrue; instead it is tolled).  
The written notification also generally must explain the reasons 
and bases for the decision and apprise a veteran of his or her 
procedural and appellate rights, in the event the claimant 
disagrees with the decision and elects to appeal.  In this case, 
for purposes of adjudicating the effective date claim on appeal, 
it is immaterial whether the Veteran received notice of the March 
1974 rating action for purposes of the effective date of service 
connection, as it solely involved the adjudication of an 
eligibility claim for loan guaranty benefits, and not of a 
service connection claim for a right thigh disability.  As such, 
the Board's 2004 decision correctly characterized the issue as 
one of service connection, and not one of whether new and 
material evidence was required to reopen a previously denied 
claim.  This is so not because there was no final denial of a 
previously adjudicated service connection claim; but, rather, 
because there was no prior service connection claim at all, given 
that the 1974 action was for loan guaranty purposes only, and had 
nothing to do with a claim of service connection.  

The U.S. Court of Appeals for Veterans Claims (Court) has made it 
plain that the date of the filing of a claim is generally 
controlling in determinations as to effective dates.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 
Vet. App. 511 (1997); Washington v. Gober, 10 Vet .App. 391 
(1997); Wright v. Gober, 10 Vet. App. 343 (1997).  In this case, 
the Veteran has not identified and the Board has not located, any 
document which meets the requirements for either a formal or 
informal claim seeking service connection for right thigh 
myositis ossificans, received prior to February 22, 2001.  In no 
event is an effective date of any time in 1974 warranted in this 
case, as no claim pertaining to a right thigh condition was 
received during that year, nor was any rating action addressing 
such a service connection claim issued during that year.  

The implementing regulation specifies that the effective date of 
an evaluation and an award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  
Accordingly, the earliest assignable effective date for the grant 
of service connection for right thigh myositis ossificans is 
February 22, 2001, the date of receipt of the claim and there is 
no basis for the assignment of an effective date prior to this 
time.  Thus, the appeal with respect to this issue is denied.

ORDER

Entitlement to an effective date prior to February 22, 2001 for 
the grant of service connection for right thigh myositis 
ossificans is denied.





REMAND

The Veteran is seeking entitlement to an initial disability 
evaluation in excess of 10 percent for the service-connected 
right thigh myositis ossificans.  The TDIU claim also on appeal 
is inextricably intertwined with the increased rating claim for 
right thigh myositis ossificans, inasmuch as the assignment of an 
increased rating could possibly impact the TDIU claim and given 
that the Veteran maintains that right thigh myositis ossificans 
has adversely impacted his employability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Therefore, a decision on the TDIU issue is 
deferred.  A remand is required in this case primarily to request 
additional evidentiary development, pertinent to both claims on 
appeal.  

With respect to the claim involving a right thigh disability, 
this appeal arises from the Veteran's disagreement with the 
initial rating awarded for this condition; the applicable appeal 
period extends from February 2001.  In conjunction with the 
ultimate adjudication of the claim on appeal, separate ratings 
may be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Here, for the entirety of the 
appeal period, the Veteran's service-connected right thigh 
disability has been assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5023 (2009), which provides 
that myositis ossificans will be rated based on limitation of 
motion of the affected parts, as degenerative arthritis.  

The evidence on file in this case includes VA outpatient 
treatment records dated from 1999 to 2004, and some records dated 
in 2008, which were unaccompanied by a waiver.  The Veteran has 
not undergone a VA examination in conjunction with his claim 
involving right thigh myositis ossificans at any point since the 
effective date of service connection for this condition in 
February 2001.  In a written brief presented in June 2010, the 
Veteran's representative noted that the most recent pertinent 
clinical evidence on file dated in 2004 was old and did not 
reflect the Veteran's current level of disability.  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old for 
an evaluation of the claimant's current condition, VA's duty to 
assist includes providing him with an examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 
Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case, the Veteran also maintains his right 
thigh myositis ossificans symptomatology is productive of both 
social and industrial impairment.  Therefore, a VA examination 
should be administered to determine the manifestations and level 
of severity associated with the Veteran's right thigh myositis 
ossificans, as well as to assess any social and/or industrial 
impairment attributable thereto.  

Also, the Veteran reported that he was receiving benefits from 
the Social Security Administration (SSA) as a result of his 
service-connected disability.  Efforts have not been made to 
obtain SSA records, and it is clear from the record that medical 
documentation associated with this award would be relevant to the 
claim at hand.  Accordingly, efforts to obtain SSA records are 
required, pursuant to 38 C.F.R. § 3.159(c)(2); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  See also Baker v. 
West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records when the veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).

In addition, on remand, the Veteran will have an opportunity to 
identify or submit for the record any additional pertinent 
information and/or evidence relating to his claims for an 
increased rating for a right thigh disability and TDIU.  In 
addition, the RO will have an opportunity to readjudicate the 
claims with the benefit of consideration of all of the evidence 
added to the file since the SOC issued in May 2006, to include 
consideration of evidence added to the file since that time which 
was unaccompanied by a waiver.  






Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to the increased rating claim for a 
right thigh disability and/or his TDIU 
claim, that have not yet been associated 
with the claims folder.  Appropriate steps 
should be taken to obtain any identified 
records.

2.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims file.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records and/or responses received should be 
associated with the claims file.

3.  After all additional medical records 
are obtained, schedule the Veteran for an 
orthopedic examination to determine the 
current extent and severity of the service-
connected residuals of residuals of 
myositis ossificans of the right thigh.  
The examination should include any 
diagnostic testing that is deemed necessary 
for an accurate assessment and the examiner 
should review the results of any testing 
prior to completing his respective report.  
The examiner should describe in detail all 
symptoms reasonably attributable to the 
service-connected residuals of myositis 
ossificans of the right anterior thigh.

The examiner must report specific findings 
of limitation of flexion and extension of 
the right thigh/hip, as such findings are 
essential criteria for rating the service-
connected right thigh disability at issue.  
Further, the examiner should note whether 
the Veteran has lost motion in abduction of 
the hip/thigh beyond 10 degrees.  The 
examiner should specifically state whether 
the Veteran has any additional loss of 
motion of his right hip/thigh due to pain 
or flare-ups of pain, supported by 
objective findings, and whether there is 
any such additional limitation of motion of 
the right hip/thigh due to weakened 
movement, excess fatigability, 
incoordination, flare-ups of such symptoms, 
or any other relevant clinical signs or 
symptoms.  Any additional limitation of 
motion of the right hip/thigh should be 
expressed in degrees.

The examiner is also asked to assess and 
identify any social and/or industrial 
impairment associated with the Veteran's 
right thigh disability, to include 
providing an opinion addressing whether 
this condition renders him unemployable or 
results in marked interference with 
employment.  The examiner is requested to 
provide a rationale for any opinion 
provided, preferably with citation to the 
clinical record.

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence (to include that 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority.  The RO's adjudication of the 
claim for an initial rating in excess of 10 
percent for right thigh myositis ossificans 
should include consideration of whether 
"staged" rating of the disability, pursuant 
to Fenderson (cited to above) is 
appropriate, as well as consideration of 
whether an extraschedular evaluation is 
warranted.  Thereafter, the Veteran's TDIU 
claim should be adjudicated.  If the 
determination as to either of these claims 
remains unfavorable to the Veteran, he and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


